Citation Nr: 0739156	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-28 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of frostbite of the feet.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
dermatitis with wool allergy.  

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Washington, DC.  Thereafter, the Roanoke, 
Virginia, RO assumed jurisdiction.  

The Board notes that by rating actions in September 1999 and 
February 2000, the RO denied service connection was denied 
for atopic dermatitis (also claimed as a recurrent rash and 
allergy to wool), residuals of frostbite of both feet, and 
residuals of a back injury.  With regard to those claims, it 
has been held that the Board is under a legal duty in such 
cases to determine if there was new and material evidence 
submitted, regardless of the RO's actions.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the 
Board has phrased the issues as whether new and material 
evidence has been received to reopen the claims of service 
connection on the title page of this decision.

The issues of whether new and material evidence has been 
submitted to reopen the previously denied claims of service 
connection for a low back disorder, entitlement to service 
connection for residuals of frostbite of the feet, dermatitis 
with wool allergy, and a right knee disorder are remanded to 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for atopic dermatitis 
(also claimed as a recurrent rash and allergy to wool), and 
residuals of frostbite of both feet in September 1999 and 
February 2000 rating determinations.  The veteran was 
notified of these decisions later in each month and did not 
appeal.  Thus, the decisions became final.

2.  Evidence received since the denials of service connection 
for atopic dermatitis (also claimed as a recurrent rash and 
allergy to wool), and residuals of frostbite of both feet in 
September 1999 and February 2000 raises a reasonable 
possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The September 1999 and February 2000 rating decisions 
denying service connection for atopic dermatitis (also 
claimed as a recurrent rash and allergy to wool) and 
residuals of frostbite of both feet are final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2.  Evidence received since the September 1999 and February 
2000 determinations is new and material and the claims for 
service connection for atopic dermatitis and residuals of 
frostbite of both feet are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a) (West 
2002 & Supp. 2007), 3.159, 3.326(a) (2007).

With regard to the issues of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for residuals of frostbite 
of the feet and atopic dermatitis with wool allergy, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issues decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


New and Material

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In denying service connection, the RO noted that as to the 
atopic dermatitis, a September 14, 1982, treatment record 
showed a rash on the arm from a vaccine.  On May 31, 1983, 
the veteran had rashes on his eyelids and neck and the 
diagnosis was contact dermatitis.  On July 28, 1983, the 
veteran was noted to have had a three month rash on the neck 
and eyes, with the diagnosis again being contact dermatitis.  
On December 13, 1983, the veteran was found to have bumps on 
the back of his head, hands, and face, with a diagnosis of 
questionable impetigo.  There was no other treatment found. 

The RO also observed that a May 1986 treatment record noted a 
long history of eczema, with a diagnosis of atopic.  The RO 
further observed that the veteran had a flare-up of atopic 
dermatitis in June 1986 and that he was noted to have a rash 
in February 1989, with a diagnosis of allergic/atopic 
dermatitis.  The RO also noted that in May 1990, the veteran 
again had a rash on his neck with a diagnosis of contact 
dermatitis.  The RO denied the claim because of no chronic 
skin condition being reported in service and no medical 
evidence showing that the veteran currently had a rash.  

Evidence submitted subsequent to the denial includes letters 
from the veteran indicating that he currently has a rash, 
which he believes is related to service.  The veteran's new 
statements provide a continuity of symptomatology.  The 
previous denial was based upon the lack of current evidence 
of a skin disorder.  The new evidence relates to a previously 
unestablished element of the claim-evidence of a current skin 
disorder.  38 C.F.R. § 3.156(a).  Therefore, the veteran's 
claim for dermatitis with wool allergy is reopened.

As to the issue of residuals of frostbite, the RO, when 
denying service connection, observed that service medical 
records showed complaints of sore feet after road marching in 
February 1985.  The veteran indicated that he had experienced 
cold feet in the past and that his feet had swelled, turned 
red, and become numb in the past.  The diagnosis was possible 
past cold injury neuralgia.  The RO observed that there was 
no further treatment.  The RO further noted that treatment 
records from the Washington, DC VAMC showed normal feet.  The 
RO denied service connection on the basis that there was no 
evidence of a cold weather injury in the service medical 
records and there was no current medical evidence which 
demonstrated a permanent or chronic disability.  

Evidence received subsequent to the February 2000 rating 
determination includes statements from the veteran and 
statements from several individuals who knew the veteran.  
The statements from the veteran and his friends reveal that 
the veteran has had continuous problems with his feet since 
service.  The new evidence relates to a previously 
unestablished element of the claim-a continuity of symptoms 
with regard to the veteran's foot problems.  38 C.F.R. 
§ 3.156(a).  Therefore, the veteran's claim for frozen foot 
residuals is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for frostbite residuals of 
the feet is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for dermatitis with wool 
allergy is reopened.  


REMAND

With regard to the issue of service connection for dermatitis 
with wool allergy, the Board notes that the veteran was found 
to have several skin disorders in service and subsequent to 
service and has indicated that his current skin disorders 
have continued since his period of service.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  As such, an examination is 
warranted. 

As it relates to the issue of service connection for 
residuals of frostbite of both feet, the Board notes that the 
veteran was diagnosed as having possible post cold injury 
neuralgia in service.  He has reported having foot pain since 
service and this has been confirmed by several family 
members.  As noted above, the threshold for finding a link 
between current disability and service is low.  As such, an 
examination is warranted.  

With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disorder, the 38 U.S.C.A. § 5103(a) notice 
letters furnished to the veteran did not adequately notify 
him of the evidence needed to reopen the previously denied 
claim and did not inform him of the basis for the prior 
denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006) (in a claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  Under these circumstances, the 
Board finds that proper notice as required under 38 U.S.C.A. 
§ 5103(a) has not been provided in connection with the claim 
on appeal and remand of this matter to the RO for full 
compliance with the VCAA's notice requirements is warranted.

With regard to the veteran's claim of service connection for 
a right knee disorder, the service medical records show that 
the veteran was treated for complaints of right knee pain 
during service.  The April 2002 VA examiner noted that the 
veteran complained of current right knee pain which started 
in service.  The final diagnoses included right knee 
osteoarthritis.  The examiner did not render an opinion as to 
whether the current right knee disability is related to the 
complaints in service.  As such, an additional medical 
opinion is necessary.  See McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the 
appellant and his representative a VCAA-
complaint notice letter specifically as 
regards the petition to reopen the claim 
for service connection for a low back 
disorder.  The letter must explain what 
type of evidence is needed to reopen the 
claim (in light of the basis/es for the 
prior denial of the claim) as well as 
what is needed to establish the 
underlying claim for service connection. 
The RO should specifically address the 
element(s) required to establish service 
connection that was/were found 
insufficient in the previous denial of 
the claim, as required by Kent (cited to 
above).  The RO should ensure that its 
letter meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards disability 
rating and effective date, as 
appropriate.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner is requested to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current skin disorder is related to 
the veteran's period of service, 
including any skin disorders found in 
service.  Detailed rationale is requested 
for each opinion that is rendered.  

3.  Schedule the veteran for a VA 
examination of his right and left lower 
extremities, including his feet, to 
determine the nature any etiology of any 
cold injury residuals.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner.  The examiner 
is requested to answer the following 
questions:  Does the veteran have any 
current cold injury residuals of his 
lower extremity?  If so, is it at least 
as likely as not (50 percent probability 
or greater) that the cold injury 
residuals are related to the veteran's 
period of service.  

4.  If possible, the claims folder should 
be returned to the September 2006 VA 
examiner who performed the examination on 
the veteran's right knee.  After a 
thorough review of the claims folder, the 
examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current right knee 
disability, including osteoarthritis, is 
related to the veteran's period of 
service.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  The 
examiner should provide rationales for 
these opinions.  If the September 2006 VA 
examiner is not available, schedule the 
veteran for an examination with the 
examiner being requested to answer the 
above question.  

5.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


